Citation Nr: 1815729	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder, claimed as basal cell carcinoma and actinic keratosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the Veteran's claim in June 2014, additional pertinent evidence has been added to the Veteran's claims file.  In September 2017, the Veteran submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2017).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2005 rating decision denied service connection for skin cancer.  Notice of that rating decision was provided to the Veteran that same month.  The Veteran did not appeal the December 2005 rating decision or submit new and material evidence within the one-year appeal period.

2.  A June 2012 rating decision denied reopening the claim for entitlement to service connection for a skin disorder.  Notice of that rating decision was provided to the Veteran that same month, and he did not appeal the June 2012 rating decision or submit new and material evidence within the one-year appeal period.  

3.  Evidence received since the June 2012 rating decision is new and material and sufficient to reopen the claim for entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The December 2005 and June 2012 rating decisions are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received regarding the previously denied claim for entitlement to service connection for a skin disorder is new and material, and therefore, the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, the Board is taking action favorable to the Veteran by reopening the claim for entitlement to service connection for a skin disorder.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claim for entitlement to service connection for a skin disorder.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for skin cancer in a December 2005 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the December 2005 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, the December 2005 decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In a June 2012 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a skin disorder.  Notice of that decision was provided to the Veteran that same month.  The Veteran did not appeal the June 2012 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, the June 2012 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The December 2005 rating decision denied service connection for skin cancer based on the RO's finding that there was no evidence of in-service incurrence of a skin disorder and no evidence linking the Veteran's diagnosed skin disorder to his active duty service.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the June 2012 rating decision addressing this basis.

In the December 2013 rating decision, the RO determined that new and material evidence was presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Pertinent evidence received since the June 2012 rating decision consists of private treatment records, VA treatment records, lay statements, and the Veteran's testimony before the Board.  The private treatment records document continued treatment for numerous skin lesions diagnosed variously as actinic keratosis, sebaceous hyperplasia, basal cell carcinoma, squamous cell carcinoma, and seborrheic keratosis.  None of the medical evidence addresses the etiology of the Veteran's skin disorder.

During a September 2017 hearing before the Board, the Veteran testified that he had significant amounts of sun exposure during service, as he worked outside frequently, and also that he was exposed to Agent Orange during service in the Republic of Vietnam.  He noted that he worked in coal mines after service, and that he had no significant sun exposure after service discharge.  He explained that he first noticed skin lesions appearing in 1970, two years after service discharge, and that he sought medical treatment from a private provider at that time.  Four years later, his private physician passed away, and he began treatment with a different provider, whom he still sees.

After a thorough review of the evidence of record, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  In particular, the Veteran provided competent testimony before the Board indicating that he had significant sun exposure during military service, no significant sun exposure after service, and that he first developed skin lesions in 1970, two years after service.  This evidence is new in that it was not of record at the time of the prior final denial.  It is also material, as it documents an in-service event of significant sun exposure and development of skin lesions shortly after service discharge, suggesting that the Veteran's current skin disorder may be related to his in-service sun exposure.  The Veteran's testimony is presumed to be credible evidence for the purpose of determining whether his statements are new and material evidence.  Justus, 3 Vet. App. at 512-13.  Accordingly, the Veteran's claim for entitlement to service connection for a skin disorder is reopened.



ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a skin disorder is reopened; to that extent only, the claim is granted.




REMAND

After reviewing the evidence in the Veteran's claims file, the Board concludes that additional development is warranted.  Initially, the Board observes that the Veteran reported treatment for a skin disorder from a private physician beginning in 1970, just two years after service.  He noted that his physician passed away four years later, and that he began treatment with Dr. V. thereafter.  He explained that Dr. V. has treated his skin disorder since that time.  The claims file shows that the RO has obtained private treatment records from Dr. V, beginning in approximately 2004.  As the Veteran has identified private treatment for his skin disorder since 1970, the RO should request that the Veteran provide any required authorizations for all private physicians who have treated him for a skin disorder since 1970, and obtain all identified records.

Additionally, the Veteran should be provided with a VA examination to determine the nature and etiology of his skin disorder.  The Veteran has provided competent reports of significant sun exposure during service, and he has denied any sun exposure after service discharge.  Additionally, the Veteran testified that he first developed skin lesions in 1970, two years after service discharge.  Based on the Veteran's testimony, the Board concludes that a VA examination should be obtained to determine whether his current skin disorder is related to his active duty service, to include the in-service sun exposure or his in-service exposure to herbicide agents.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required authorizations from the Veteran, obtain the Veteran's private medical records from the physician who first treated his skin disorder in 1970 (if available) and all private treatment records from Dr. V from 1970 through 2004, as well as any other identified records.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Thereafter, provide the Veteran with a VA examination by an appropriate physician to determine the nature and etiology of all diagnosed skin disorders.  The entire claims file should be reviewed by the examiner, to include the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements and testimony of record.  The examiner should provide the following opinions with regard to all of the Veteran's diagnosed skin disorders, which include actinic keratosis, sebaceous hyperplasia, basal cell carcinoma, squamous cell carcinoma, and seborrheic keratosis:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder is related to in-service exposure to Agent Orange during military service?  The examiner is advised that the Veteran is presumed to have been exposed to Agent Orange during military service.

b) Is it at least as likely as not that the Veteran's skin disorder was incurred in or is otherwise related to the Veteran's active military service, to include his significant sun exposure during military service?

The examination report must include a complete rationale for all opinions expressed.  In rendering the requested opinions, the examiner must consider and discuss the Veteran's lay statements and testimony before the Board.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that his lay statements regarding in-service sun exposure are deemed credible for the purposes of this examination.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2017). 

4.  Thereafter, readjudicate the Veteran's claim on appeal with consideration of all evidence in the claims file.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


